DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 17/094179 ("the instant application"), was filed November 10, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 10,126,838 (“the ‘838 Patent”). The ‘838 Patent was filed as application 15/344643 (“the ‘643 application”), on November 7, 2016.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘838 patent.  Also based upon the Examiner's independent review of the ‘838 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘838 patent before the Office. 
This action is being issued following Applicant’s QPIDS submission of October 28, 2021.

II. CLAIM STATUS
The ‘838 Patent issued with claim 1-28 (“Patented Claim”).  The preliminary amendment of 11/10/2020 amended claims 1-3, 5-8, and 25-26, canceled claims 13-24 and 27-28, and added claims 29-32.  The amendment of June 21, 2021 amends claims 1, 6, 11, and 12, cancels claims 25, 26, and 31, and adds claims 33-42.  As of the date of this Office Action, the status of the claims is:
a. Claims 1-12, 29, 30, and 32-42 are pending (“Pending Claims”).


III. ALLOWABLE SUBJECT MATTER
Claims 1-12, 29, 30, and 32-42 are allowable. 
Claim 1-12, 29, 30, 32, 41, and 42 define over the art of record in that none of the art has part of the first image slid out of the display area and part of the second image slid into the display area, as claimed.  None of the art submitted in the QPIDS request shows this feature.  
	Claims 33-40 define over the art of record in that none of the art teaches that when the first angle of rotation changes from the second angle range, the controller cause the second image to be displayed and the first not to be displayed.  The Examiner notes that Strutin-Belinoff has the capability to display a first app, then the split screen, and then the second app only (see figure 5 and paragraph [0017])), the combination does not teach that the display does so when the angle changes out of the second angle range.  None of the art submitted in the QPIDS request shows this feature.

	 
IV. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992